DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11 November 2022 is acknowledged and considered.  Newly amended claims 2-4 are examined.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  in claim 2, the language “ishydrogen” in variables Y and W should be –is hydrogen--; in claim 3, the text “compoundsIII and III-A” should be –compounds III and III-A--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Claim 3 recites a synthetic organic scheme converting a compound of formula I into a compound of formula XI, which is further converted into a compound of formula XII.  There is insufficient antecedent basis for several steps  in the claim because the synthetic scheme shown below depicts direct conversion of one compound or formula to another without an intermediate.  Steps (A)-(D), (F), and (G) claim intermediate compounds formed.  Due to the broad scheme depicting direct conversion the intermediates in the specified steps lack antecedent basis.  Step (A) recites a process of preparing a compound of formula II-A which is not recited in the general synthetic scheme.  Step (B) recites a process of preparing a compound of formula III-A which is not recited in the general synthetic scheme.  Steps (C)-(I) have proper antecedent basis because the final product is the same as the general synthetic scheme.  

    PNG
    media_image1.png
    373
    606
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU (Organic Biomolecular Chemistry, 2018, 16(7), 1163-66, STN record thereof, entered online 23 January 2018).  Zhu describes four compounds in which the following definitions apply: CXY is C(O); R2 is H; Z and W are each H; and R1 is methoxy, CH2-CO2Et, allyl, or isopropenyl.  

    PNG
    media_image2.png
    147
    129
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    178
    161
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    145
    133
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    153
    132
    media_image5.png
    Greyscale


Response to Arguments
This rejection is maintained because priority to CN 201710963432.6 has not been perfected.  Since there is no translation provided, the effective filing date of the examined application remains 14 March 2018.  
Conclusion
Claims 2-3 are not allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  ZHU (Organic Biomolecular Chemistry, 2018, 16(7), 1163-66, STN record thereof, entered online 23 January 2018) does not describe compounds in which R1 is a propargyl group.  There is no suggestion to replace an OH group with an O-propargyl group. Zhu does not teach a pesticidal composition in the abstract.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699